DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 06/28/2021.  Claims 1-20 are pending, with claims 8-13 withdrawn from consideration.  The earliest effective filing date of the present application is 11/20/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0181951 to Goldfinger et al. (“Goldfinger”) in view of U.S. Pat. Pub. No. 2017/0331824 to Pender et al. (“Pender”).

With regard to claims 1 and 14, Goldfinger discloses the claimed computer-network implemented method for providing authenticated access to an electronic resource, the method comprising: 
 	receiving one or more data sets representing transaction data of a transaction, from one or more data stores associated with one or more point of sale computing devices, the transaction data including at least a transaction ID (see [0056-57], where the intermediary device received data from POS terminal relating to the transaction, such as “product information” which is considered to be transaction ID); 
 	processing the one or more data sets to extract the transaction data and to generate one or more associations between the transaction data, a merchant identifier corresponding with the point of sale computing device and one or more financial statement records stored at a financial institution computing system (see e.g. [0057] where extractions and categorical associations are made using the analysis algorithms 114 to associate a merchant identifier such as “terminal identification, store identification, salesperson identification”; see e.g. [0059] where the intermediary device associates the known information with “credit card number, bank routing number, network payment service identification information, etc.”, where all of this is “one or more financial statement records stored at a financial institution computing system,” as claimed); 
 	maintaining an enhanced data structure storing the one or more financial statement records enhanced with the transaction data based on the one or more generated associations between the transaction data and the one or more financial statement records (see [0059] where all of this information is encrypted, or “enhanced”); and 
 	receiving, from a user device, a signal indicative of a user request to access the electronic resource (see [0223] signal to sign in from the user);
 	responsive to a received signal indicative of a user request to access the electronic resource (see [0077] “In some implementations, a customer may opt for electronic-only receipts .

	However, Goldfinger is silent regarding the following limitations: 
generating an interface element for presenting one or more security questions at the user device, the one or more security questions being generated based on at least one financial statement record associated with the user from the one or more financial statement records in the enhanced data structure, and
 	when a correct response to the security question is received, providing access to the electronic resource.

 	Pender teaches at e.g. [0021], [0028], [0116], [0134] that it would have been obvious to one of ordinary skill in the logging in art at the time of filing to modify Goldfinger’s logging in process with the ability to, responsive to a log in signal from the user, generating interface for presenting one or more security questions at the user device, the one or more security questions being generated based on at least one financial statement record associated with the user from the one or more financial statement records in the enhanced data structure (see Pender at [0021], [0028], [0116], [0134] see [0021] at “Based on validating the one or more responses to the one or more authentication prompts generated based on the one or more authentication rules, the generate one or more security questions based on historical information associated with the user account.  Subsequently, the customer authentication computing platform may provide the one or more security questions generated based on the historical information associated with the user account.  Then, the customer authentication computing platform may validate one or more responses to the one or more security questions generated based on the historical information associated with the user account. . . .” (emphasis added)) and when a correct response to the security question is received, providing access to the electronic resource (see Pender at e.g. [0021] “. . . Based on validating the one or more responses to the one or more security questions generated based on the historical information associated with the user account, the customer authentication computing platform may provide user account information associated with the user account to the customer mobile device.” (emphasis added) where ) where this is performed in order to provide an advanced form of authentication for the user, and where the generated security questions are created and based on account information so that the questions are tailored to the specific account that is trying to be accessed.  Therefore, it would have been obvious to one of ordinary skill in the authenticated access art at the time of filing to modify the log-in process of Goldfinger to include the security questions limitation above, and when a correct response is received then providing access to the electronic resource, as taught by Pender, where this is performed in order to provide an advanced form of authentication for the user, and where the generated security questions are created and based on account information so that the questions are tailored to the specific account that is trying to be accessed.


With regard to claims 2 and 15, Goldfinger further discloses responsive to a received signal indicative of a request to view an electronic receipt, automatically generating: an electronic receipt based on the transaction ID and the enhanced data structure, and an electronic command for a display of an interface device to render presentation of the electronic receipt (see [0077] “In some implementations, a customer may opt for electronic-only receipts via an electronic account configuration option.  For example, within user preferences, the customer may select electronic receipt only.  The electronic receipt engine 164, when preparing the electronic receipt 168, may access customer data 

With regard to claims 3 and 16, Goldfinger further discloses populating the enhanced data structure with merchant formatting preferences, and wherein generating of the electronic receipt comprises traversing the enhanced data structure and configuring visual presentment in accordance with the merchant formatting preferences (see e.g. [0065]).  

With regard to claims 4 and 18, Goldfinger further discloses where the merchant formatting preferences comprise at least one of: associated branding images, visual element sizing, and visual element positioning (see e.g. [0065]).  

With regard to claims 5 and 17, Goldfinger further discloses populating the enhanced data structure with user formatting preferences, and wherein generating of the electronic receipt comprises traversing the enhanced data structure and configuring visual presentment in accordance with the user formatting preferences (see e.g. [0077] “In some implementations, a customer may opt for electronic-only receipts via an electronic account configuration option.  For example, within user preferences, the customer may select electronic receipt only.  The electronic receipt engine 164, when preparing the electronic receipt 168, may access customer data 128d associated with the customer information 156 and determine that the customer does not wish to receive a printed 

With regard to claims 6 and 19, Goldfinger further discloses generating one or more security questions for authentication of a user based at least on the enhanced data structure and the transaction data (see [0223], where based on the enhanced data and product data, the user is presented with the question of whether the user wants to click to sign up to receive such coupon data to save money).  See also combination of Goldfinger and Sharma in the rejection of claim 1. 

With regard to claims 7 and 20, Goldfinger is silent regarding where at least one of the one or more security questions is based on transaction data having a timestamp which falls within a specified time period from a current time.  However, Sharma teaches at e.g. [0033-34] that it would have been obvious to one of ordinary skill in the secure access art at the time of filing to include the ability to generate a security question based on a user transaction occurring within a predetermined time frame from a current time (see [0034] “For example, another security question may be: “you recently made a call [i.e. the transaction at a specific time] between 11:00 AM to 12:00 noon EST [specified time frame from a current time] to a number ending with 9189, please enter the name of the call recipient to unlock the device”.”)


Response to Arguments
The examiner has fully considered the arguments presented in the Remarks section filed on 06/28/2021.  
The examiner has withdrawn the 101 rejections based on the amendments provided. 
The examiner has withdrawn the 112 rejections based on the amendments provided. 
For the 103 rejections, the examiner finds the arguments to be moot in view of the new grounds of rejection for the argued limitations.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687